DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The amendment filed on August 19, 2021 presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.
NOTE: For clarity, the two claim sets and their respective claims will adopt the following nomenclature:
The currently presented claim set, filed August 19, 2021, containing Claims 1, 2, 3, 5, 6 & 7 are hereinafter “Non-Compliant Claim Set” and “Claims 1*, 2*, 3*, 5*, 6* & 7*”, respectively.
The previously presented claim set, filed March 2, 2021, containing Claims 1, 2, 3, 5, 6 & 7 are hereinafter “Previous Claim Set” and “Claims 1†, 2†, 3†, 5†, 6† & 7†”, respectively.
The Non-Compliant Claim Set is directed to an invention that lacks unity with the invention of the Previous Claim Set, originally claimed, for the following reasons:
This application contains more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
Species I: a flywheel press machine: Figs. 1-7; (Claim 6†).
Species II: a servo press: Figs. 8-10; (Claims 1*, 2* 3*, 5*, 7*).
Additionally: Claims 1†, 2†, 3†, 5† & 7†
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I & II lack unity of invention because even though the inventions of these species require the following technical feature listed below, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tawatari (JP-2013107098-A).
NOTE: the technical feature detailed below contains the shared limitations of the system claims (i.e., Claim 1† and Claim 1*). A corresponding technical feature containing the shared limitations of method claims (i.e., Claim 7† and Claim 7*) has not been included for the sake of brevity as the application of Tawatari would be the same.
Tawatari, as best understood, discloses a press system (Fig. 4, a press system; [0010]) comprising:
a press machine (Fig. 4, a press machine; [0010]) for pressing a workpiece (Fig. 4, material to be pressed; [0016]), the press machine including a slide (Fig. 4, a slide S; [0010]) and at least one load sensor (Fig. 4, a load measuring device 1; [0011]); and
a controller (Fig. 4, a control device 3; [0011]) for controlling operation of the press machine (Fig. 4, the control device 3 controls operation of the press machine; [0011]), the controller configured to:
detect, based on input data from the at least one load sensor, a press load (Fig. 2, a load measurement value f; [0018]) applied by the slide (Fig. 2, the load measurement value f is a load applied to the material to be pressed by the slide S; [0012]) for pressing the workpiece (Fig. 1, at Step S2 the control device 3 acquire an input of the load measurement value f outputted by the load measuring device 1; [0018]);
f’; [0020]) based on the detected press load (Fig. 1, at Step S5 the control device 3 calculates the calculated load increase rate f’ wherein the calculated load increase rate f’ is a derivative of the load measurement value f with respect to time; [0020]);
make a determination about whether the calculated workload exceeds an allowable value (Fig. 2, an allowable load increase rate; [0022]) a predetermined number of times (Fig. 1, at Step S6 and Step S7, the control device 3 determines whether the calculated load increase rate f’ exceeds the allowable load increase rate more than an allowable number of times; [0022] – [0024]); and
provide notification of an abnormality when the calculated workload exceeds the allowable value the predetermined number of times based on a result of the determination (Fig. 1, at Step S8, the control device 3 outputs a signal to a drive unit 4 when the calculated load increase rate f’ exceeds the allowable load increase rate more than the allowable number of times; [0025]),
the controller is configured to adjust pressing of the workpiece based on the result of the determination about whether the calculated workload exceeds the allowable value (Fig. 1, at Step S8, a speed of the slide S is lowered when the calculated load increase rate f’ exceeds the allowable load increase rate; [0025]).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 1*, 2*, 3*, 5*, 6* & 7* are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
As all the currently pending claims are withdrawn, there are no pending claims for examination and therefore this response is non-compliant.
Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725